UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1030


ANTHONY G. BRYANT,

                    Plaintiff - Appellant,

             v.

U.S. SECRET SERVICE; U.S. POSTAL SERVICE; SOUTH CAROLINA
INSURANCE COMMISSION; SOUTH CAROLINA DEPARTMENT OF
SOCIAL SERVICES; SOUTH CAROLINA DEPARTMENT OF MOTOR
VEHICLES,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Margaret B. Seymour, Senior District Judge. (2:19-cv-03580-MBS-MGB)


Submitted: June 18, 2020                                          Decided: June 22, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony G. Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony G. Bryant filed this notice of appeal shortly after bringing a new action in

the district court; the court has not yet taken any action on Bryant’s complaint. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2018), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The district court

has not issued a final order nor an appealable interlocutory or collateral order. Accordingly,

we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2